Name: Decision of the EEA Joint Committee No 69/97 of 4 October 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  land transport;  economic policy;  European construction
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/41 DECISION OF THE EEA JOINT COMMITTEE No 69/97 of 4 October 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 23/97 (1); Whereas Council Regulation (EC) No 543/97 of 17 March 1997 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 11 (Council Regulation (EEC) No 1107/70) in Annex XIII to the Agreement:  397 R 0543: Council Regulation (EC) No 543/97 of 17 March 1997 (OJ L 84, 26.3.1997, p. 6). Article 2 The texts of Regulation (EC) No 543/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 November 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 242, 2. 9. 1997, p. 70. (2) OJ L 84, 26. 3. 1997, p. 6.